Title: From Thomas Jefferson to John Banister, 17 February 1781
From: Jefferson, Thomas
To: Banister, John



Dr. Sir
Richmond Febry 17. 1781

Your letter was put into my hands on the evening of the day before yesterday by a young Gentleman whom I informed that it could not be answered till the meeting of Council the next day, and desired he would attend with the receipt which he said he had, for  it was not inclosed in the letter as you mentioned. He did not call again. I laid your letter before the council: As far as our money will hold out they are desirous of paying, particularly monies advanced or due to Artificers, or for necessaries for the Army. Of this nature is your Advance for the cartridge boxes. What the other part of the demand was for, they are not particularly informed. They wish however to know before any order is made, the articles for which these monies are paid, by whose order, and to whom the articles have been delivered. As there remained yesterday but 40,000 pounds in the Treasury and every day brings considerable calls, I hope you will be so kind as to furnish the specification desired before this be drawn out. Should it however be otherwise it will be but ten days to the meeting of the Assembly when I hope a replenishment of the treasury will take place.
I am &c &c,

T.J.

